DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 were cancelled in a preliminary amendment filed on 17 December 2020.  Claims 21-40 were added in the preliminary amendment.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 25 and 33 are objected to because of the following informalities:  
Claim 21 recites “a predetermined sample period” in line 3 and claim 25 recites “the sample period” in line 2.  Hence, the limitation of “the sample period” in claim 25 should read “the predetermined sample period” to reflect antecedence for the limitation in claim 21 and has been interpreted as such for the purpose of examination. 

Claim 33 recites the grammatical error of “and” at the end of line 6 (i.e. “and” is not placed preceding the last limitation in the claim).  Suggested claim language: delete “and” at the end of line 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36 recites the limitation "the second point" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 30 recites a system comprising of concrete devices (i.e. a memory and processing circuitry), therefore is a machine, which is a statutory category of invention.  

As step 2A, prong one, the claim recites “perform, using a control system, a first search during a predetermined sample period based at least in part on one or more sensor samples indicative of a state of the industrial automation process to determine a first control trajectory of a plurality of input variables of the industrial automation process”; “perform, using the control system, a second search during the predetermined sample period based at least in part on the one or more sensor samples indicative of the state of the industrial automation process to determine a second control trajectory of the input variables of the industrial automation process”; and “… the first control trajectory is determined within a desired time and is an optimal control trajectory”.

The limitations of “perform, using a control system, a first search during a predetermined sample period based at least in part on one or more sensor samples indicative of a state of the industrial automation process to determine a first control trajectory of a plurality of input variables of the industrial automation process”; and “perform, using the control system, a second search during the predetermined sample period based at least in part on the one or more sensor samples indicative of the state of the industrial automation process to determine a second control trajectory of the input variables of the industrial automation process” are processes performed by use of mathematical calculations (see U.S. Patent Publication No. 2021/0103257 A1 (instant application), pg. 4, par. [0041]).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitation of “… the first control trajectory is determined within a desired time and is an optimal control trajectory”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determine” in the context of the claim encompasses an assessment of data comparison.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “memory configured to store executable code”; “processing circuitry communicatively coupled to the memory, wherein the processing circuitry is configured to execute the executable code”; “select the first control trajectory for instructing control actions …”; and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected”.

The “memory configured to store executable code” and “processing circuitry communicatively coupled to the memory, wherein the processing circuitry is configured to execute the executable code” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitations of “select the first control trajectory for instructing control actions …” and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected” represent mere data gathering.  The limitations of “select(ing)” are recited at a high level of generally and recited so generically they represent no more than insignificant extra-solution activities of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “memory” and “processing circuitry”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “select the first control trajectory for instructing control actions …” and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claims 31 and 32 merely add further details to the processing circuitry.

Claim 33 recites “determine a first stabilizing control trajectory by projecting the first control trajectory into a feasible region”; “determine a second stabilizing control trajectory by shifting and padding a third control trajectory determined in a previous sample period”; “determine a first cost associated with the first stabilizing control trajectory and a second cost associated with the second stabilizing control trajectory based at least in part on an objective function”; “select the first stabilizing control trajectory as the second point used to initiate the second search when the first cost is lower than the second cost”; and “select the second stabilizing control trajectory as the second point used to initiate the second search when the second cost is lower than the first cost”.

As step 2A, prong one, the limitations of “determine a first stabilizing control trajectory by projecting the first control trajectory into a feasible region”; “determine a second stabilizing control trajectory by shifting and padding a third control trajectory determined in a previous sample period”; and “determine a first cost associated with the first stabilizing control trajectory and a second cost associated with the second stabilizing control trajectory based at least in part on an objective function” are processes performed by use of mathematical calculations (see U.S. Patent Publication No. 2021/0103257 A1 (instant application), pgs. 4-5, par. [0044]-[0046]).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “select the first control trajectory for instructing control actions …” and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected”.

The limitations of “select the first control trajectory for instructing control actions …” and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected” represent mere data gathering.  The limitations of “select(ing)” are recited at a high level of generally and recited so generically they represent no more than insignificant extra-solution activities of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the limitations of “select the first control trajectory for instructing control actions …” and “select the second control trajectory for instructing control actions when the first control trajectory when the first control trajectory is not selected”, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 34 recites “determine that the first control trajectory is feasible when each control action of the first control trajectory meets each constraint on performance of the industrial automation process”.

As step 2A, prong one, the limitation of “determine that the first control trajectory is feasible when each control action of the first control trajectory meets each constraint on performance of the industrial automation process” is a process performed by use of mathematical calculations (see U.S. Patent Publication No. 2021/0103257 A1 (instant application), pg. 4, par. [0040]).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 21 represents an equivalent method claim to claim 31 and is rejected under the same rationale as claim 31.

The limitations of claims 22-29 merely add further details to the first search (claims 22 and 24-29) and the second search (claim 23 and 25-29).

At step 1, claim 35 recites a method comprising of a plurality of “actions”, and therefore is a process, which is a statutory category of invention.  

As step 2A, prong one, the claim recites “performing, using a control system, a first search for an optimal first control trajectory beginning in an infeasible region based at least in part on one or more sensor samples indicative of a state of the industrial automation process”; “performing, using the control system, a second search for a second control trajectory beginning in a feasible region based at least in part on the one or more sensor samples indicative of the state of the industrial automation process”; “… the first control trajectory is determined within a desired time”; and “… the first control trajectory when the first control trajectory is not determined within the desired time”.

The limitations of “performing, using a control system, a first search for an optimal first control trajectory beginning in an infeasible region based at least in part on one or more sensor samples indicative of a state of the industrial automation process”; and “performing, using the control system, a second search for a second control trajectory beginning in a feasible region based at least in part on the one or more sensor samples indicative of the state of the industrial automation process” are processes performed by use of mathematical calculations (see U.S. Patent Publication No. 2021/0103257 A1 (instant application), pg. 4, par. [0041]).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitations of “… the first control trajectory is determined within a desired time”; and “… the first control trajectory when the first control trajectory is not determined within the desired time”, as drafted, are processes, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determin(ing)” in the context of the claim encompasses an assessment of data comparison.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “selecting the first control trajectory for instructing control actions when the first control trajectory …”; and “selecting the second control trajectory for instructing control actions …”.

The limitations of “selecting the first control trajectory for instructing control actions when the first control trajectory …” and “selecting the second control trajectory for instructing control actions …” represent mere data gathering.  The limitations of “select(ing)” are recited at a high level of generally and recited so generically they represent no more than insignificant extra-solution activities of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the limitations of “selecting the first control trajectory for instructing control actions when the first control trajectory …” and “selecting the second control trajectory for instructing control actions …” represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claims 36-40 merely add further details to selecting the first and second control trajectories based on the desired time (claim 36), the first search (claims 37, 39 and 40) and the second search (claim 38 and claim 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to control system optimization.

U.S. Patent Publication No. 2003/0220772 A1 discloses dynamical methods for systematically obtaining local optimal solutions, as well as, a global optimal solution of continuous as well as discrete optimization problems.

U.S. Patent Publication No. 2004/0107012 A1 discloses real-time control of a dynamical system based on determining control variables that get as close as possible to producing a desired response.

U.S. Patent Publication No. 2006/0111881 A1 discloses a specialized processor includes an objective function evaluator responsive to a state vector and a solver, responsive to an output of objective function evaluator, for finding an optimal solution to the state vector.

U.S. Patent Publication No. 2006/0282177 A1 discloses a Model Predictive Control System, particularly useful in controlling gas turbine engines, formulates a problem of controlling an engine to achieve a desired dynamic response as a solution to a quadratic programming problem. 

U.S. Patent Publication No. 2008/0288091 A1 discloses an optimum control parameter in control of an internal combustion engine and the like is searched.

U.S. Patent Publication No. 2014/0277600 A1 discloses deterministic optimization based control of systems.

U.S. Patent Publication No. 2015/0234779 A1 discloses a method solves a convex quadratic program (QP) for a convex set.
U.S. Patent No. 6,004,015 discloses an optimization adjusting method and an optimization adjusting apparatus capable of effectively conducting searches for optimal solutions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117